Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2019

                                      No. 04-19-00563-CV

                                      Miriam LEDEZMA,
                                           Appellant

                                                v.

                             LAREDO HOUSING AUTHORITY,
                                      Appellee

                      From the County Court at Law, Webb County, Texas
                             Trial Court No. 2018CVD000029L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
       Appellant’s first unopposed motion for an extension of time to file the appellant’s brief is
granted in part. We order the appellant to file the appellant’s brief by January 19, 2020.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court